

NON-COMPETITION AND NON-SOLICITATION AGREEMENT


This Non-Competition and Non-Solicitation Agreement (“Agreement”) is entered
into as of this _____ day of _________, 2017, by and among Hostess Brands, LLC
(“HB”) and _____________________ (“Employee”) (collectively the “Parties”).


WHEREAS, Employee is employed by HB under separate arrangements which form no
part of this Agreement and HB is not obligated by this Agreement to continue
Employee’s employment for any particular time period, or render any specific
terms or conditions;


WHEREAS, during the course of employment, Employee will (i) learn confidential
information regarding HB customers, (ii) establish, maintain and improve
knowledge of or relationships or goodwill with HB customers, and/or (iii) learn
HB trade secrets or confidential information;


WHEREAS, HB and Employee desire to enter into this Agreement for the purpose of
protecting HB’s trade secrets, confidential information, customer, distributor
and employee goodwill, and customer, distributor and employee relations; and


WHEREAS, THE EMPLOYEE HAS REVIEWED THE MATTERS RECITED IN THE PARAGRAPHS ABOVE
AND CONFIRMS THAT S/HE AGREES WITH THOSE RECITALS.


NOW, THEREFORE, in consideration of the foregoing recitals, the promises and
covenants set forth herein and other good and valuable consideration, the
Parties agree as follows:


1.
Covenant Not to Compete. During Employee’s employment with HB and continuing for
a period of six (6) months after the termination of the employment relationship
by either party, with or without cause, including voluntary termination,
Employee will not directly or indirectly, as an employee, agent, partner,
consultant, representative, contractor or in any other capacity, work for a
competitor of HB in the in-store bakery or sweet baked goods business. This
restriction is limited to the United States.

2.
Covenant Not to Solicit. During Employee’s employment with HB and continuing for
a period of six (6) months after the termination of the employment relationship
by either party, with or without cause, including voluntary termination,
Employee will not, directly or indirectly, (a) as an employee, agent, partner,
consultant, representative, contractor or in any other capacity, solicit, call
on, divert, negotiate with or communicate with any customer or distributor of HB
with whom Employee had contact during the final one (1) year period of
Employee’s employment with HB for the purpose of providing or selling
competitive products or services to those of HB or diverting or inducing the
diversion of business from HB and (b) engage, recruit, solicit for employment or
engagement, offer employment to or hire, or otherwise seek to influence or alter
any relationship with any person who is an employee of HB; provided, however,
that this provision shall not restrict Employee from offering employment to or
otherwise engaging any current or former employee of HB who responds to a
general advertisement. The term “contact” as used above, shall mean any customer
or distributor: (i) with which Employee had dealings; or (ii) for which Employee
had responsibility for engaging, supervising, overseeing or conducting HB’s
relationship.

3.
Consideration and Severance. In exchange for the promises and covenants set
forth herein, Employee will receive a one-time discretionary wage increase. In
the event Employee later receives severance payment pursuant to HB’s severance
policy, Employee shall be bound by the terms of the severance policy, including
but not limited to the restrictive covenants contained therein, which would
supersede the restrictive covenants contained in this Agreement.



1    

--------------------------------------------------------------------------------




4.
Assignment. HB may assign its rights under the Agreement to any successor. This
Agreement and the respective rights, duties, and obligations of the Employee
hereunder may not be assigned or delegated by Employee. Any attempted assignment
by Employee shall be null and void.

5.
Entire Agreement. Subject to Paragraph 3 above, this Agreement constitutes the
entire agreement and understanding between HB and Employee concerning the
restrictive covenants contained herein. This Agreement may only be modified by a
writing signed by the parties.

6.
Waiver. The waiver by any party of the breach of any covenant or provision in
this Agreement shall not operate or be construed as a waiver of any subsequent
breach by any party.

7.
Severability and Modification. The provisions of this Agreement are severable,
it being the intention of the parties that should any provision hereof be
invalid or unenforceable, such invalidity or unenforceability of any provision
shall not affect the remaining provisions hereof, but the same shall remain in
full force and effect to the fullest extent permitted by law as if such invalid
or unenforceable provision were omitted. In the event of a finding of partial
invalidity or unenforceability, the parties agree that a court may modify such
provision to the minimum extent necessary to avoid such invalidity or
unenforceability, provided such modification does not alter the purpose or
intent of such provision.

8.
Applicable Law. This Agreement shall be governed by and construed in accordance
with the laws of the state of Missouri.

9.
Headings. Headings in this Agreement are for informational purposes only and
shall not be used to construe the intent of this Agreement.

10.
Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement



IN WITNESS WHEREOF, the parties hereto have executed this Agreement.


Hostess Brands, LLC




By:                            Date:                    
    
                                            
    Date:                
Employee






DB1/ 92410051.1




2    